DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on October 16, 2020.  Claims 1-20 are pending and examined below.
Claim Objections
Claim 11 is objected to because of the following informalities:  because claim 1 depends on itself.  For examination purposes, it is assumed claim 11 depends on claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odate, US 2011/0140404 A1.
As to claim 1, Odate teaches a system for controlling operation of a vehicle, the system comprising (abstract):
One or more data collection components configured to collect data representative of a physical configuration of an interior vehicle component (¶ 52-53, 59-65 and Figs. 3A-3B; e.g. configuration for the driver seat); 
one or more processors configured to (Figs. 1, 7):
access the collected data (¶ 52-53, 59-65, 68-74 and Figs. 3A-3B, 5; e.g. the movement of the driver or the passenger), 
detect, by processing the collected data, the physical configuration of the interior vehicle component (¶ 52-53, 59-65, 68-74 and Figs. 3A-3B, 5), and 
select a manner of operation based upon the determined physical configuration of the interior vehicle component (¶ 54-55, 77 and Fig. 7);
cause the vehicle to operate according to the manner of operation (¶ 54-55, 77-80 and Fig. 7).
As to claim 2, Odate teaches the physical configuration of the interior vehicle component is relative to an interior space of the vehicle (¶ 82-90 and Figs. 8A-8C).
As to claim 3, Odate teaches wherein the interior vehicle component is a seating apparatus (¶ 51-53 and Figs. 3A-3B).
As to claim 4, Odate teaches:
wherein the one or more data collection components comprises one or more first data collection components (¶ 77 and Figs. 1, 7)
further comprising one or more second data collection components are configured to collect vehicle occupant data corresponding to one or more vehicle occupants (¶ 52-53, 77, 82-90 and Figs. 3A-3B, 7, 8A-8C); and 
the one or more processors are configured to (Figs. 1, 7): 
determine, by processing the vehicle occupant data, a vehicle occupant status (¶ 52-53, 59-65, 68-74, 77 and Figs. 3A-3B), and
select the manner of operation based additionally on the vehicle occupant status (¶ 54-55, 77-80 and Fig. 7).
As to claim 6, Odate teaches wherein the vehicle occupant data is representative of a trait of the one or more vehicle occupants (¶ 85-89 and Figs. 8A-8C).
Claims 8-10, 14-17 and 19 are rejected based on the same rationale as used for claims 1-4 and 6 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 11-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Odate, US 2011/0140404 A1 in view of Weidl et al., US 2014/0135598 A1.
As to claim 5, Odate teaches the vehicle occupant status as discussed in claim 4 above.  Odate does not specifically teach the vehicle occupant status is a vehicle occupant sitting, sleeping, eating, working, exercising, reading, using a bathroom in the vehicle, or experiencing a medical emergency.  However, Weidl teaches the vehicle occupant status is a vehicle occupant sleeping (¶ 74).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Odate’s teaching by incorporating detecting the sleep status of the vehicle occupant for safely operating the vehicle.
As to claim 7, Odate teaches detecting the physical configuration of the interior vehicle component, cause the vehicle to operate according to the manner of operation as discussed in claim 1 above.  Odate does not specifically teach cause the vehicle to operate comprising at least one of the vehicle accelerating, decelerating, turning, braking, changing lanes, merging, or moving in reverse.  However, this matter is taught by Weidl as autonomously braking and/or steering the vehicle to the roadside when the vehicle occupant’s emergency status is detected (¶ 74).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Odate’s operation by incorporating other actions such as braking the vehicle as taught by Weidl for more safely operating the vehicle.
As to claim 12, Odate teaches wherein the vehicle occupant data is indicative of a trait of the one or more vehicle occupants (¶ 85-89 and Figs. 8A-8C).
Claims 11, 13, 18 and 20 are rejected based on the same rationale as used for claims 5 and 7 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 10,836,401. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose collecting data representative of physical configuration of an interior vehicle, and cause the vehicle to operate according to the detected interior vehicle data.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	September 10, 2022